Final order affirmed, without costs of this appeal to either party. All concur, except Harris and Larkin, JJ., who dissent and vote for reversal and for dismissal of the proceeding in the following memorandum: The Federal regulations apply to this property and the ground on which the attempt is made to revoke the lease and remove the tenant is not a ground recognized by those regulations. (The final order affirms a judgment of Syracuse Municipal Court which granted a warrant of eviction.) Present — Taylor, P. J., Harris, McCurn, Larkin and Love, JJ. [191 Misc. 728.] [274 App. Div. 851.]